GOFF, J. (dissenting).
This case presents but a question of fact, and the facts at issue are, first, whether the defendant, in selling the building to plaintiff, a dealer in second-hand building materials, acted for a disclosed principal; second, whether there was any element of fraud in the sale. After having heard all the testimony, and having observed the demeanor of the witnesses upon the stand, the trial justice delivered the following opinion:
“The gravamen of the charge is that the defendant, by fraud and deceit, represented that he was the owner of the buildings at 110 Mott street,- and that the plaintiff, relying upon the representation, believing it, knowing nothing to the contrary, was induced to part with his money by reason of that representation and the agreement that he was purchasing the property (the buildings) for the purpose of wrecking, them. He claims he paid $50 first and $450 afterwards. It is quite evident that this money was paid to the defendant. Having seen the witnesses, having observed their manner of testifying, weighing all the probabilities, I find as a matter of fact that there was no such statement made. I do not believe, from the .evidence, that the defendant represented that he was the owner of the property. On the contrary, I find that he did state the name of the owner, and thus the plaintiff was dealing with a known principal. I find the plaintiff has failed to prove the misrepresentation on which he seeks to recover, and therefore give judgment for the defendant.”
The foregoing opinion of the trial justice has come up with the record. Under these conditions, the' only questions -which can be raised upon this appeal are whether any errors were committed by the trial justice, and whether the evidence is so overwhelming that it becomes evident that the determination of the trial justice was dictated either by prejudice, passion, or partiality. It is wholly without the power of this court to weigh the preponderance of evidence anew,: and the fact that this court might have found differently, had it presided at the trial, will not permit a reversal of the judgment on that ground. The General Term, in the case of Goodman v. Riccadonna, 13 Misc. Rep. 66, 34 N. Y. Supp. 169, held that:
“The determination of a justice of a district court, upon conflicting evidence, is not the subject of review by this court, unless it appears that he was influenced by prejudice, passion, or partiality”—citing Prince v. Feller, 10 Misc. Rep. 422, 31 N. Y. Supp. 139.
See, also, Eangbein on Mun. Ct. Practice, p. 488.
No such charge is even suggested against the justice who presided at the trial. The only question which remains, therefore, is whether or not .there is any evidence in the case upon which the court below *244could reasonably base its judgment. A careful inspection of the record shows abundant .evidence, to quote which would unnecessarily burden this opinion.
As no material errors were committed by the trial justice, it follows that the judgment should be affirmed, with costs.